Case: 21-30539     Document: 00516215049          Page: 1     Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 23, 2022
                                   No. 21-30539
                                                                        Lyle W. Cayce
                                                                             Clerk
   Steve E. Bodine,

                                                            Petitioner—Appellant,

                                       versus

   State of Louisiana,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-955


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Steve E. Bodine, Louisiana prisoner # 701899, was convicted by a jury
   of aggravated rape. He filed the instant 28 U.S.C. § 2254 habeas application
   to challenge the aggravated rape conviction and his sentence of life
   imprisonment, raising several claims. After the magistrate judge (MJ)
   determined that not all of Bodine’s claims were exhausted, the § 2254


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30539         Document: 00516215049         Page: 2   Date Filed: 02/23/2022




                                    No. 21-30539


   application was held in abeyance, and Bodine was permitted to return to state
   court to attempt to exhaust his claims.
          Following Bodine’s state court litigation, the MJ determined that
   Bodine’s claim that his appellate counsel failed to communicate with him and
   failed to review the entire record was procedurally defaulted, and she
   recommended that the claim be dismissed. The district court issued a
   judgment dismissing that claim. The court did not address any of Bodine’s
   remaining claims. Bodine appealed that judgment, and he now moves this
   court for a certificate of appealability (COA).
          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   The judgment that Bodine seeks to challenge does not address all of his
   claims and therefore is not a final judgment; nor is there any indication that
   the district court intended for the judgment to be immediately appealable.
   Accordingly, we lack jurisdiction to review this judgment. See Briargrove
   Shopping Ctr. Joint Venture v. Pilgrim Enters., 170 F.3d 536, 538 (5th Cir.
   1999); Askanase v. Livingwell, Inc., 981 F.2d 807, 810 (5th Cir. 1993); Fed.
   R. Civ. P. 54(b).
          It is ORDERED that this appeal be DISMISSED FOR WANT
   OF JURISDICTION. Bodine’s COA motion is DENIED AS MOOT.




                                          2